
	
		I
		112th CONGRESS
		2d Session
		H. R. 6146
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2012
			Mr. Hinojosa (for
			 himself and Mr. Johnson of Illinois)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To permit pass-through payment for reasonable costs of
		  certified registered nurse anesthetist services in critical access hospitals
		  notwithstanding the reclassification of such hospitals as urban hospitals,
		  including hospitals located in Lugar counties, and for on-call
		  and standby costs for such services.
	
	
		1.Medicare pass-through
			 payments for CRNA services
			(a)Treatment of
			 critical access hospitals as rural in determining eligibility for CRNA
			 pass-Through paymentsSection
			 9320(k) of the Omnibus Budget Reconciliation Act of 1986
			 (42 U.S.C. 1395k note), as amended by section 6132 of the Omnibus
			 Budget Reconciliation Act of 1989, is amended by adding at the end
			 the following:
				
					(3)Any facility that qualifies as a critical
				access hospital (as defined in section 1861(mm)(1) of the Social
				Security Act) shall be treated as being located in a rural area for
				purposes of paragraph (1) regardless of any geographic reclassification of the
				facility, including such a reclassification of the county in which the facility
				is located as an urban county (also popularly known as a Lugar county) under
				section 1886(d)(8)(B) of the Social Security
				Act.
					.
			(b)Treatment of
			 standby and on-Call costsSuch section, as amended by subsection
			 (a), is further amended by adding at the end the following:
				
					(4)In determining the
				reasonable costs incurred by a hospital or critical access hospital for the
				services of a certified registered nurse anesthetist under this subsection, the
				Secretary shall include standby costs and on-call costs incurred by the
				hospital or critical access hospital, respectively, with respect to such nurse
				anesthetist.
					.
			(c)Effective
			 dates
				(1)Treatment of
			 CAHs as rural in determining CRNA pass-through eligibilityThe amendment made by subsection (a) shall
			 apply to calendar years beginning on or after the date of the enactment of this
			 Act (regardless of whether the geographic reclassification of a critical access
			 hospital occurred before, on, or after such date).
				(2)Inclusion of
			 standby costs and on-call costs in determining reasonable costs of CRNA
			 servicesThe amendment made
			 by subsection (b) shall apply to costs incurred in cost reporting periods
			 beginning in fiscal years after fiscal year 2003.
				
